Citation Nr: 1018050	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-36 356	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for gastroesophageal reflux disease with Barrett's esophagus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 
2008.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2008 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an initial evaluation in excess of 30 percent 
for gastroesophageal reflux disease with Barrett's esophagus.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation 
in excess of 30 percent for gastroesophageal reflux disease 
with Barrett's esophagus have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In May 2010, the Veteran filed to withdraw 
from appeal the issue of entitlement to an initial evaluation 
in excess of 30 percent for gastroesophageal reflux disease 
with Barrett's esophagus; hence, there remains no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the issue of entitlement to an initial evaluation in excess 
of 30 percent for gastroesophageal reflux disease with 
Barrett's esophagus, and the appeal of this issue is 
dismissed.


ORDER

The issue of entitlement to an initial evaluation in excess 
of 30 percent for gastroesophageal reflux disease with 
Barrett's esophagus is dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


